DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on March 3, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “the process chamber system further comprising a mounting plate, wherein the two-stage helium refrigerator and the cryopumping array set are removably attached to the mounting plate, and the mounting plate with the attached two-stage helium refrigerator and cryopumping array set, is removably attached to the substrate process chamber as a module” as shown in claim 1 and the limitation wherein “the process chamber system further comprises a plurality of mounting plates, wherein the two-stage helium refrigerator and the cryopumping array set are each removably attached to a respective mounting plate, and the mounting plates with the attached two-stage helium refrigerator and cryopumping array set, is removably attached to the substrate process chamber as a module” as shown in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of applicant’s original embodiments show a mounting plate or a plurality of mounting plates attached to the refrigerator, the cryopumping array set and the chamber as a module.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a substrate process chamber having a process space configured to contain a substrate and to perform a fabrication process on the substrate" in line 1-3, renders the claim indefinite. According to applicant’s original disclosure, the process chamber simply provides a vacuum environment for tasks such as semiconductor wafer fabrication, flat panel display fabrication, OLED fabrication, LED fabrication, solar panel fabrication, electron microscopy, and others (See page 1, lines 15-20 of the specification). It is unclear how the substrate process chamber itself perform the fabrication process. As best understood, for the purpose of examination, the chamber only provides a space or an environment for a fabrication process to take place. 
Claim 14 recites the limitation "a substrate process chamber having a process space configured to contain a substrate and to perform a fabrication process on the substrate" in line 2-3, renders the claim indefinite. According to applicant’s original disclosure, the process chamber simply provides a vacuum environment for tasks such as semiconductor wafer fabrication, flat panel display fabrication, OLED fabrication, LED fabrication, solar panel fabrication, electron microscopy, and others (See page 1, lines 15-20 of the specification). It is unclear how the substrate process chamber itself perform the fabrication process. As best understood, for the purpose of examination, the chamber only provides a space or an environment for a fabrication process to take place.
Claims 2, 4-6, 9, 12-13, 15-18 and 20 are depends from claims 1 and 14, and are therefore inherit the 35 U.S.C. 112 deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, 13, 21, 22 and 26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma (US 4,766,313) in view of Ball-DiFazio et al. (US 2011/0162391) and further in view of Oki (US 2008/0299493). 
In regard to claims 1 and 21, fig. 3 of Homma discloses a process chamber system comprising:
a substrate process chamber (11, 15) having a process space (the inside of chamber 11, 15) configured to contain a substrate (sample S, PIB) and perform an ion beam bombard on the substrate and analyzed (See fig. 3, Abstract, Col. 2, lines 11-33; col. 3, line 44-54; col. 8, lines 1-12). Homma teaches a process takes place on a sample wherein the sample could be a semiconductor material/silicon (see col. 1, lines 15-35; col. 8, lines 1-12). 
a source of gas molecules in communication with the process space (col. 3, line 47-50);
a two-stage helium refrigerator (14) having cold finger (20/20a, 21/21a) attached to the substrate process chamber (11) (Col. 3, line 24-43; fig. 3); and
a cryopumping array sets (19, 22) attached to the cold fingers (20/20a, 21/21a) of the two stage helium refrigerator (14) (see at least fig. 3), the array sets comprising a first stage array (22) attached to a first stage (20a) of the two-stage refrigerator (14) and a second stage array (19) attached to a second stage (21a) of the two-stage helium refrigerator (14); the first stage array (22) configured to pump certain gases at a first temperature range [e.g., temperature of 77K] (col. 4, lines 17-34) and the second stage array (19) configured to pump other gases at a second temperature range [e.g., temperature of 20K] that is lower than the first temperature range (col. 4, lines 3-9); 
wherein the two-stage helium refrigerator (14) and the array sets (19, 22) extend into the process chamber (11, fig. 3), so that the first stage array (22) and second stage array (19) are within the process space (see fig. 3), the first stage array (22) provides shielding for the second stage array (19) of certain gases in the process space (see col. 4, lines 17-34), and 
an entire of the first stage array (22) is exposed directly to the process space (inside of chamber 11) without conductance loss between the first stage array (22) and the process space (see at least fig. 3; col. 2, line 10-33; col. 3, line 55 to col. 4, line 34). Regarding the term without conductance loss: is interpreted in view of applicant’s invention, elimination of conductance loss is achieved by optimally placing the arrays directly within the process space which is achieve by the prior art. 
Homma teaches a process chamber system that comprises a two-stage helium refrigerator and a cryopumping array set that are attached to a substrate process chamber as a module/unit (see fig. 3), but does not teach the process chamber system comprising a mounting plate, wherein the two-stage helium refrigerator and the cryopumping array set are removably attached to the mounting plate, and the mounting plate with the attached two-stage helium refrigerator and cryopumping array set, is removably attached to the substrate process chamber. 
However, FIG. 4 of Ball-DiFazio teaches a ceramic cryopump components utilized for temperature control and/or accelerated regeneration, comprising a two-stage cold finger 400, a first stage 403 and second stage 408, wherein the cryopump further comprises a mounting plate 401 connected to the cryopump vessel and the two-stage cold finger (See fig. 4; ¶ 0060). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the system of Homma by implementing a mounting plate, wherein the two-stage helium refrigerator and chamber are connected to the mounting plate, as taught by Ball-DiFazio the purpose of tightly attaching the refrigerator/array set with the process chamber. 
In regards to the limitation wherein the mounting plate, the refrigerator and the cryopumping array set are removably attached to each other, since the prior arts teaches each elements/equipment as separate elements and assemble together to form the system, it would have been obvious to one of ordinary skill in the art, to easily couple and de-couple the equipment (the mounting plate, the refrigerator and the cryopumping array set) for the purpose of maintenance and during equipment malfunction.
Homma teaches a substrate process chamber having a process space configured to contain a substrate, but does not explicitly teach the substrate process chamber configured to perform a fabrication process on the substrate.
However, it is well-known in the art to perform a fabrication process on a substrate in similar process chamber as taught by Oki, wherein Oki teaches an apparatus comprising a vacuum chamber (5) and processes a substrate (4) in the vacuum chamber (5), pumps (8A, 8B; 9A, 9B) which exhaust the vacuum chamber (5), a first cryopump (7A) accommodated in the vacuum chamber (5), a second cryopump (7B) accommodated in the vacuum chamber (5), and a controller (15) which alternatively stops the first cryopump (7A) and the second cryopump (7B). Oki further teaches a method of manufacturing using the above-described apparatus, e.g., a semiconductor integrated circuit device and liquid crystal display device, are manufactured by a step of exposing a substrate coated with a photosensitive agent to radiant energy using the above-described exposure apparatus, a step of developing the substrate exposed in the exposing step, and other known steps. The processing apparatus is applicable to a substrate processing apparatus which performs processing such as etching, vacuum deposition, and ion implantation on a substrate in a vacuum environment (See Oki, fig. 1, 2; ¶ 0004, 0021-0023, 00037-0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Homma by using the substrate process chamber to perform a fabrication process on a substrate, based on the teachings of Oki, since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the apparatus for fabrication in order to provide, e.g., semiconductor integrated circuit device and liquid crystal display device (See Oki 00037-0039).
Moreover, if a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
In regard to claim 2, Homma discloses the process chamber system of claim 1, wherein the source of gas molecule a process slot capable of exposing the process space to a gas molecules source (col. 3, line 44-54; fig. 3).
In regard to claim 4, Homma discloses the process chamber system of claim 1 or 14, wherein the substrate process chamber is configured for a process step for one of semiconductor wafer fabrication, flat panel fabrication, OLED fabrication, and solar panel fabrication (See the rejection of claim 1 above).
In regard to claim 5, Homma discloses the process chamber system of claim 1, wherein the substrate process chamber is configured for ion beam implantation (See the rejection of claim 1 above).
In regard to claim 13, Homma discloses the process chamber system of claim 1, wherein the source of the gas molecule is an access opening to the process chamber (see fig. 3 wherein the substrate PIB is introduced).
In regard to claim 21, see the rejection of claim 1 above.
In regard to claim 22, Homma discloses the method of claim 21, wherein the array set is located in close proximity to the gas molecules source (see fig. 3).
In regard to claim 26, Homma discloses the process chamber system of claim 1, wherein the two-stage helium refrigerator is located in a portion of the substrate process chamber having no valve between the first and second stage arrays and the substrate (see fig. 3, no valve b/n arrays and the substrate). 
In regard to claim 29, Homma discloses the process chamber system of claim 1, further comprising an adsorbent on the second stage array [19, 24] (See Abstract, col. 3, lines 33-38).

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Ball-DiFazio and Oki as applied to claim 1 above, and further in view of Funayama (US 6,655,154).
In regard to claim 6, In regard to claim 3, Homma discloses the process chamber system of claim 1, but does not specifically teach a slot valve capable of isolating the cryopumping array set from a portion of the process space. However, Funayama teaches the cryopump 71 communicating with the inner space of the processing chamber 100 through an opening provided with a gate valve 102. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a slot valve capable of isolating the pumping surface from a portion of the process space, as taught by Funayama, in order to avoid detrimental to a process application due to contamination of the work space by regenerated gases. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Ball-DiFazio and Oki as applied to claim 1 above, and further in view of Hasegawa (US 7,330,236).
In regards to claim 9, Homma discloses the process chamber system of claim 1, comprising plural array sets (19, 22, 24, 28) attached to more than one two-stage helium refrigerator [14, 25], the two-stage helium refrigerators and array sets extending into the process space (see fig. 3; col. 4, line 60 to col. 5, line 5).
Assuming, arguendo, that Applicant contends that the refrigerator 25 is not inside the process chamber or the process space, Hasegawa discloses a wafer fabrication apparatus comprises a chamber (e.g., chamber 93) wherein the inside space 93 comprises to cryo-refrigerators 41 and 42, wherein the cryo-refrigerators 41 and 42 comprises a cryo-panels 43 and 44 and radiation shields 53 and 54 configured to pump gases (see fig. 2, 3, 6 and 7). Therefore, it is common and well-known in the art for an apparatus process space/chamber to comprise more than one refrigerator for the purpose of for example expediting the pumping process of gases inside the chamber. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the process chamber of Homma by implementing more than one refrigerator into the process chamber, as taught by Hasegawa for the purpose of expediting the pumping process of inside the chamber, and during the failure or maintenance of one refrigerator the process could continue without interruption. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Ball-DiFazio and Oki as applied to claim 1 above, and further in view of Dresens (US 2007/0107448).
In regard to claim 12, Homma discloses the process chamber system of claim 1, but does not explicitly teach a cryopump system controller capable of controlling a supply of working gas to the refrigerator. However, it is obvious in the art, for cryopumps to have controller to control a supply of working gas to the refrigerators as taught by Dresens, wherein Dresens discloses a cryopump with a helium management control system for controlling the helium refrigerant supply from a common manifold supplies a plurality of cryogenic refrigerators (see Abstract; para. 0045). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a controller, as taught by Dresens in order to efficiently control the refrigerant flowing to the refrigerators.

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Ball-DiFazio and Oki as applied to claim 21 above, and further in view of Kischorenath et al. (US 2005/0274128).
In regard to claims 23 and 24, Homma discloses the method of claim 21, but does not teach a valve capable of isolating the array set from a portion of the process space, a roughing pump capable of rough pumping the process chamber, isolating array set from the portion of the process space, regenerating the array set and rough pumping the process chamber. However, Kischorenath teaches Cryopump 10 that includes a refrigerator 16 in thermal contact with a first stage cryoarray 18 and with a second stage cryoarray 20.  A roughing valve 8 is in the line connecting roughing pump 6 to cryopump 10.  A purge valve 9 is used in regenerating the pump and relief valve 7 releases gases from the pump during regeneration (see para. 0016). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the system of Homma by implementing an isolation pump and a roughing pump, as taught by Kischorenath in order to produce a vacuum about the array set and cold finger to reduce heat transfer by gas conduction and thus enable the cryocooler to cool to normal operating temperatures. In regards to unisolating the array set from the portion of the process space one could easily unisolating the array set from the portion of the process space by opening the valve.
In regard to claim 25, Homma in view of Kischorenath discloses the method of claim 21, wherein Kischorenath teaches regenerating the array set. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to regenerating less than all of the plural array sets of Homma as a routine skill in the art, in order selectively regenerate depending on the area where heat transfer reduction required. 

Claims 14-18, 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma (US 4,766,313) in view of Ball-DiFazio et al. (US 2011/0162391) in view of Oki (US 2008/0299493) and further in view of Hasegawa (US 7,330,236).
In regard to claims 14, fig. 3 of Homma discloses a process chamber system comprising:
a substrate process chamber (11, 15) having a process space (the inside of chamber 11, 15) configured to contain a substrate (sample S, PIB) and perform an ion beam bombard on the substrate and analyzed (See fig. 3, Abstract, Col. 2, lines 11-33; col. 3, line 44-54; col. 8, lines 1-12). Homma teaches a process takes place on a sample wherein the sample could be a semiconductor material/silicon (see col. 1, lines 15-35; col. 8, lines 1-12). 
a gas molecules source in communication with the process space (col. 3, line 47-50);
a plurality of two-stage helium refrigerators (14, 25) having cold fingers (20/20a/27, 21/21a/26) attached to the substrate process chamber (11, 15) (See Homma, col. 3, line 24-43; col. 4, line 60 to col. 5, line 5; fig. 3); and
a cryopumping array sets (19, 22) attached to the cold fingers (20/20a, 21/21a) of the two-stage helium refrigerator (14) (see at least fig. 3), the array sets comprising a first stage array (22) attached to a first stage (20a) of the two-stage refrigerator (14) and a second stage array (19) attached to a second stage (21a) of the two-stage helium refrigerator (14); 
each the first stage array (22, 28) configured to pump certain gases at a first temperature range [e.g., temperature of 77K] (col. 4, lines 17-34) and the second stage array (19, 24) configured to pump other gases at a second temperature range [e.g., temperature of 20K] that is lower than the first temperature range (col. 4, lines 3-9); 
wherein the attached two-stage helium refrigerators (14, 25) and the array sets (19, 22, 24, 28) extend into the process chamber (11, fig. 3), so that each first stage array (22, 28) and each second stage array (19, 24) are within the process space [11, 15] (see fig. 3), each first stage array (22, 28) provides shielding for a respective second stage array (19, 24) of certain gases in the process space (see col. 4, lines 17-34; col. 4, line 60 to col. 5, line 5), and an entire of each first stage array (22, 24) is exposed directly to the process space (inside of chamber 11, 15) without conductance loss between the first stage array (22, 24) and the process space (see at least fig. 3; col. 2, line 10-33; col. 3, line 55 to col. 4, line 34). Regarding the term without conductance loss: is interpreted in view of applicant’s invention, elimination of conductance loss is achieved by optimally placing the arrays directly within the process space which is achieve by the prior art. 
Assuming, arguendo, that Applicant contends that the chamber of Homma does not comprise plurality of refrigerators and arrays, and the refrigerator 25 is not inside the process chamber or the process space, however, Hasegawa discloses a wafer fabrication apparatus comprises a chamber (e.g., chamber 93) wherein the inside space 93 comprises to cryo-refrigerators 41 and 42, wherein the cryo-refrigerators 41 and 42 comprises a cryo-panels 43 and 44 and radiation shields 53 and 54 configured to pump gases (see fig. 2, 3, 6 and 7). Therefore, it is common and well-known in the art for an apparatus process space/chamber to comprise more than one refrigerator for the purpose of for example expediting the pumping process of gases inside the chamber. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the process chamber of Homma by implementing more than one refrigerator into the process chamber, as taught by Hasegawa for the purpose of expediting the pumping process of inside the chamber, and during the failure or maintenance of one refrigerator the process could continue without interruption. 
Homma teaches a process chamber system that comprises a two-stage helium refrigerator and a cryopumping array set that are attached to a substrate process chamber as a module/unit (see fig. 3), but does not teach the process chamber system comprising a mounting plate, wherein the two-stage helium refrigerator and the cryopumping array set are removably attached to the mounting plate, and the mounting plate with the attached two-stage helium refrigerator and cryopumping array set, is removably attached to the substrate process chamber. 
However, FIG. 4 of Ball-DiFazio teaches a ceramic cryopump components utilized for temperature control and/or accelerated regeneration, comprising a two-stage cold finger 400, a first stage 403 and second stage 408, wherein the cryopump further comprises a mounting plate 401 connected to the cryopump vessel and the two-stage cold finger (See fig. 4; ¶ 0060). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the system of Homma by implementing a mounting plate, wherein the two-stage helium refrigerator and chamber are connected to the mounting plate, as taught by Ball-DiFazio the purpose of tightly attaching the refrigerator/array set with the process chamber. 
In regards to the limitation wherein the mounting plate, the refrigerator and the cryopumping array set are removably attached to each other, since the prior arts teaches each elements/equipment as separate elements and assemble together to form the system, it would have been obvious to one of ordinary skill in the art, to easily couple and de-couple the equipment (the mounting plate, the refrigerator and the cryopumping array set) for the purpose of maintenance and during equipment malfunction.
Homma teaches a substrate process chamber having a process space configured to contain a substrate, but does not explicitly teach the substrate process chamber configured to perform a fabrication process on the substrate.
However, it is well-known in the art to perform a fabrication process on a substrate in similar process chamber as taught by Oki, wherein Oki teaches an apparatus comprising a vacuum chamber (5) and processes a substrate (4) in the vacuum chamber (5), pumps (8A, 8B; 9A, 9B) which exhaust the vacuum chamber (5), a first cryopump (7A) accommodated in the vacuum chamber (5), a second cryopump (7B) accommodated in the vacuum chamber (5), and a controller (15) which alternatively stops the first cryopump (7A) and the second cryopump (7B). Oki further teaches a method of manufacturing using the above-described apparatus, e.g., a semiconductor integrated circuit device and liquid crystal display device, are manufactured by a step of exposing a substrate coated with a photosensitive agent to radiant energy using the above-described exposure apparatus, a step of developing the substrate exposed in the exposing step, and other known steps. The processing apparatus is applicable to a substrate processing apparatus which performs processing such as etching, vacuum deposition, and ion implantation on a substrate in a vacuum environment (See Oki, fig. 1, 2; ¶ 0004, 0021-0023, 00037-0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Homma by using the substrate process chamber to perform a fabrication process on a substrate, based on the teachings of Oki, since it has been shown that combining prior art elements to yield predictable results is obvious whereby using the apparatus for fabrication in order to provide, e.g., semiconductor integrated circuit device and liquid crystal display device (See Oki 00037-0039).
Moreover, if a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
In regard to claim 15, Homma discloses the process chamber system of claim 14, wherein the gas molecules source (PIB) is an upstream process module (see fig. 3).
In regard to claim 16, Homma discloses the process chamber system of claim 14, wherein the gas molecules source is the substrate (S, PIB) (col. 3, line 44-54).
In regard to claim 17, Homma discloses the process chamber system of claim 14, wherein the substrate process chamber is configured for a process step for one of semiconductor wafer fabrication, flat panel fabrication, OLED fabrication, and solar panel fabrication (See the rejection of claim 14 above).
In regard to claim18, Homma discloses the process chamber system of claim 14, wherein the substrate process chamber is configured for ion beam implantation (col. 3, line 44-54).
In regard to claim 31, Homma discloses the process chamber system of claim 14, wherein the helium two-stage refrigerator is located in a portion of the substrate process chamber having no valve between the first and second stage arrays and the substrate (see fig. 3, no valve b/n arrays and the substrate). 
In regard to claim 34, Homma discloses the process chamber system of claim 14, further comprising an adsorbent on each second stage array [19, 24] (See Abstract, col. 3, lines 33-38).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Homma, Ball-DiFazio, Oki and Hasegawa as applied to claim 14 above, and further in view of Dresens (US 2007/0107448).
In regard to claim 20, Homma discloses the process chamber system of claim 14, but does not explicitly teach a cryopump system controller capable of controlling a supply of working gas to the refrigerator. However, it is obvious in the art, for cryopumps to have controller to control a supply of working gas to the refrigerators as taught by Dresens, wherein Dresens discloses a cryopump with a helium management control system for controlling the helium refrigerant supply from a common manifold supplies a plurality of cryogenic refrigerators (see Abstract; para. 0045). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the cryopump system of Homma by implementing a controller, as taught by Dresens in order to efficiently control the refrigerant flowing to the refrigerators.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
In regards to the fabrication process argument, please see 35 U.S.C. 112(b) and the modified 35 U.S.C. 103(a) rejections above.
In regards to the mounting plate, module and being removably attached to the refrigerator and array, examiner maintained the rejection (see also the argument response on the previous rejection). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763